Exhibit 10.4

 

[Execution Copy]

 

B. RILEY FINANCIAL, INC.

  

EMPLOYMENT AGREEMENT 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April
13, 2015, between B. Riley Financial, Inc., a Delaware corporation (the
“Company”), and Alan N. Forman (“Executive”). 

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and 

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the sufficiency of
which is hereby agreed, the Company and Executive agree as follows: 

 

1.             Position and Responsibilities; Term. 

 

(a)           Term. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on May 12, 2015 (the “ Effective Date ”)
and ending on the second anniversary of the Effective Date (the “ Employment
Period ”). Commencing on the first anniversary of the Effective Date and on each
anniversary thereafter, the Employment Period shall be automatically extended
for one year terms, unless either Executive or the Company gives the other party
not less than 90 days’ prior written notice of the intention to not extend this
Agreement.

  

(b)           Position and Duties. During the Employment Period, Executive shall
serve as the Executive Vice President, General Counsel and Secretary of the
Company, reporting to Bryant R. Riley, the Company’s Chief Executive Officer,
and shall have the typical duties, responsibilities, functions and authority
associated with such position.

  

(c)           Other Activities. Except upon the prior written consent of the
Company, Executive will not, during the term of this Agreement, (i) accept any
other employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that might interfere
with Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company; provided, however, that Executive may serve on civic
or charitable boards or engage in charitable activities without remuneration if
doing so is not inconsistent with, or adverse to, Executive’s employment
hereunder.

 

2.             Compensation and Benefits.

 

(a)           Base Salary. In consideration of the services to be rendered under
this Agreement, the Company shall pay Executive a salary at the rate of
Three-Hundred-Thousand Dollars ($300,000.00) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. Executive’s Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the discretion of the
Chief Executive Officer and the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”).

 



 

 

 

(b)           Annual Bonus. Within 75 days after the end of each fiscal year
during the Employment Period, including the fiscal year ending December 31,
2015, Executive shall have the opportunity to earn an annual bonus (“Annual
Bonus”) equal to 100% of Base Salary (the “Target Bonus”), as in effect at the
beginning of the applicable calendar year, based on achievement of annual target
performance goals established by the Compensation Committee for the Executive
and other members of executive management; provided that, if the Company or
Executive achieves superior performance goals established by the Compensation
Committee, then the Executive shall be eligible to receive a bonus award in
excess of the Target Bonus; provided further that, if the Company or the
Executive does not achieve annual target performance goals established by the
Compensation Committee but achieves threshold performance goals established by
the Compensation Committee, then the Executive shall be eligible to receive a
bonus award less than the Target Bonus. The amount of the annual bonus shall be
paid in accordance with the Company’s regularly established payroll practice
within 75 days of the end of the relevant fiscal year. Any Annual Bonus
otherwise payable for the 2015 fiscal year shall be pro-rated for the portion of
the 2015 fiscal year in which the Executive is employed following the Effective
Date.

  

(c)           Equity Incentive Awards. The Company shall issue to the Executive
as soon as possible following the Effective Date, shares of the Company’s
restricted common stock (or restricted stock units) having a fair market value
equal to $150,000 based upon the then current market price of the Company’s
stock; provided however, in no event shall the Company issue less than 12,500
shares nor more than 30,000 shares (the “Award”). The Award shall be issued
under the Company’s Amended and Restated 2009 Stock Incentive Plan (the “Plan”),
or any similar successor plan. The Award shall (i) vest annually over the three
year period following the date of issuance, (ii) accelerate and vest upon a
Change of Control (as defined in the Plan) and (iii) shall be entitled to
dividends as and when declared by the Company prior to vesting if shares of
restricted shares of common stock or restricted stock units issued to other
members of senior management are so entitled. In the event that the Executive is
terminated by the Company without Cause (as defined in Plan) or by the Executive
for Good Reason (as hereinafter defined), all unvested restricted shares,
restricted stock units and other equity securities issued to Executive shall
accelerate and vest as of the date immediately prior to the date of termination.

  

For purposes of this Agreement, “Good Reason” shall mean that the Executive
shall have the right to resign his employment upon the occurrence (without the
Executive’s prior written consent) of any of the following:  (i) a material
diminution in the nature or scope of the Executive’s responsibilities, duties or
authority in his capacity as Executive Vice President, General Counsel and
Secretary, without regard to any other responsibilities, duties or authority the
Executive may have had or performed for the Company at any time; (ii) the
Company’s material breach of this Agreement; (iii) any change in the Executive’s
reporting relationship so that he no longer reports to Bryant R. Riley, the
Company’s Chief Executive Officer; (iv) a relocation of the Executive’s place of
employment to a location more than fifty miles by road from New York, NY; or
(v) any decrease in the Executive’s Base Salary, target bonus percentage as set
forth in Section 2(b), or benefit plans, programs and arrangements as in effect
from time to time (other than a general reduction in base salary, target bonus
percentages or benefit plans, programs and arrangements that affects all members
of senior management equally); provided, however, that the Executive may not
resign his employment for Good Reason unless:  (x) the Executive provided the
Company with at least 30 days prior written notice of his intent to resign for
Good Reason (which notice must be provided within 45 days following (x) the
occurrence of the event(s) purported to constitute Good Reason, or (y) if the
Executive could not reasonably have known of the occurrence of any of such
events, the date on which the Executive had actual knowledge of the occurrence
of any of such events); and (z) the Company has not remedied the alleged
occurrence(s) within the 30-day period following its receipt of such notice from
the Executive.

 

(d)           Business Expenses. During the Employment Period, the Company shall
reimburse Executive for all reasonable business expenses incurred by him in the
course of performing his duties and responsibilities under this Agreement which
are consistent with the Company’s policies for senior executives in effect from
time to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses. Notwithstanding the foregoing, Executive shall
be entitled to reimbursement for the cost of air travel for any domestic or
international travel consistent with the Company’s policy and practice for other
senior executives. Membership fees for applicable bar associations, costs
incurred for continuing legal education and other professional fees or costs
approved by the Chief Executive Officer shall be deemed business expenses.

 



 

 

 

(e)           Benefits. In addition to the Base Salary and any annual bonuses or
other compensation payable to Executive pursuant to this Section 2, Executive
shall be entitled to participate in all of the Company’s employee benefit
programs for which senior executive employees of the Company and its
Subsidiaries are generally eligible on terms and conditions no less favorable
than offered to such other senior executives. Executive will be entitled to paid
vacation days and paid holidays in accordance with the normal vacation policy
and applicable paid holiday policy of the Company, provided that in no event
shall Executive be entitled to less than twenty (20) paid vacation days per
year. Unless otherwise provided by Company policy, unused vacation days may not
be rolled over to the subsequent year.

 

(f)           Indemnification. The Company agrees that it shall defend,
indemnify, and hold Executive harmless to the fullest extent permitted by
applicable law from and against any and all liabilities, costs and claims, and
all expenses actually incurred by Executive in connection therewith by reason of
the fact that Executive is or was employed by the Company, served as a director
of the Company, or otherwise provided services to the Company including, without
limitation, all costs and expenses actually and reasonably incurred by Executive
in defense of litigation arising out of Executive’s employment hereunder. All
amounts payable to Executive or on Executive’s behalf under this subsection (f)
shall be paid to Executive or on Executive’s behalf immediately on Executive
incurring such liability. The Company shall maintain directors’ and officers’
insurance on such terms as determined by the Company, naming Executive as an
additional insured. The Company shall use commercially reasonable efforts to
ensure that the directors’ and officers’ insurance shall provide for a tail
period of not less than six years post-employment.

 

3.             Termination.

 

(a)           At-Will Termination by the Company. Executive’s employment with
the Company shall be “at-will” at all times. The Company may terminate
Executive’s employment with the Company at any time, upon 90 days prior written
notice (if without Cause), for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Upon and after such termination, all obligations
of the Company under this Agreement shall cease, except as otherwise provided
herein.

 

(b)           At-Will Termination by Executive. Executive may terminate
employment with the Company at any time for any reason or no reason at all.
Company would request the courtesy of no less than six weeks’ advanced notice
prior to Executive’s termination. During such notice period Executive shall
continue to diligently perform all of Executive’s duties hereunder. The Company
shall have the option, in its sole discretion, to make Executive’s termination
effective at any time prior to the end of such notice period. Thereafter all
obligations of the Company shall cease, except as otherwise provided herein.

 

(c)           Effect of Termination. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. If the
Employment Period is terminated for any reason, then Executive shall be entitled
to receive his Base Salary through the date of termination or expiration,
together with any vested retirement or other benefits accrued on or prior to
such termination, accrued life, disability insurance benefits and accrued but
untaken vacation days and other amounts owing hereunder as of the date of such
termination that have not yet been paid, including, but not limited to
unreimbursed business expenses and the Target Bonus pro-rated through the date
of termination. Any outstanding equity or equity-based awards granted to
Executive prior to the date of termination or expiration shall be subject to the
terms and conditions of the applicable plan and award agreement and as otherwise
contemplated in Section 2(c).

 



 

 

 

(d)           No Other Benefits. Except as otherwise expressly provided herein,
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the Company or its Subsidiaries after the termination of
Executive’s employment by the Company for any reason and all of Executive’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination of the
Employment Period shall cease upon such termination, other than those expressly
required under applicable law (such as COBRA).

 

4.             Confidential Information.

 

(a)           Protection of Confidential Information. Executive acknowledges
that confidential and proprietary information is important to the continued
success of the Company and its Subsidiaries and Affiliates. All confidential and
proprietary information now existing or developed in the future is referred to
in this Agreement as “ Confidential Information”.” Confidential Information
includes all information (whether remembered or embodied in a tangible or
intangible form) (i) related to the Company’s or its Subsidiaries’ or
Affiliates’ current or potential business, and (ii) not generally or publicly
known. Confidential Information includes, without specific limitation:
information and data obtained by Executive during the course of his performance
under this Agreement concerning the business and affairs of the Company and its
Subsidiaries and Affiliates; information concerning acquisition opportunities in
or reasonably related to the Company’s or its Subsidiaries’ or Affiliates’
business which Executive becomes aware of during his employment; the identity of
current or prospective customers of the Company or its Subsidiaries or
Affiliates; Company and Subsidiary strategic, marketing and expansion plans;
Company and Subsidiary financial and business plans; Company and Subsidiary
employee lists and telephone numbers; new and existing Company and Subsidiary
programs and services; and information concerning Company and Subsidiary prices
and terms. Executive shall not disclose to any unauthorized person or use for
his own account any Confidential Information without the prior written consent
of the Company. Confidential Information shall not include information which
(i) becomes generally known to and available for use by the public other than as
a result of Executive’s acts or omissions to act, (ii) is established by
Executive to have been known by Executive on the date hereof or thereof,
(iii) is disclosed by the Company to a third party with no obligation to keep
the Confidential Information confidential, other than inadvertent disclosures
which the Company takes reasonable steps to remedy, (iv)  is received by
Executive from a third party without restriction and without breach of any
obligations of non-disclosure, or (v) is required to be disclosed pursuant to
any applicable law or court order. Executive agrees to deliver to the Company at
the end of the Employment Period, or at any other time the Company may request
in writing, all memoranda, notes, plans, records, reports, studies and other
documents, whether in paper or electronic form (and copies thereof), relating to
the business of the Company or its Subsidiaries or Affiliates (including,
without limitation, all Confidential Information) that he may then possess or
have under his control.

 

(b)           Third Party Information. Executive understands that the Company
and its Subsidiaries and Affiliates will receive from third parties confidential
or proprietary information (“Third Party Information”) subject to a duty on the
Company’s and its Subsidiaries’ and Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provision of Section 4(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of the Company or its Subsidiaries and Affiliates who need to
know such information in connection with their work for the Company or such
Subsidiaries and Affiliates) or use, except in connection with his work for the
Company or its Subsidiaries and Affiliates, Third Party Information unless
expressly authorized by the third party or by the Company in writing.

 

5.            Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, and copyrightable work (whether or not including any
confidential information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by Executive (whether alone or
jointly with others) while employed by the Company or any of its Subsidiaries (“
Work Product ”), belong to the Company.

 



 

 

 

Without limiting any other provision set forth in this Agreement, if any
Confidential Information or Work Product are protected by copyright and are
deemed in any way to fall within the definition of “work made for hire,” as such
term is defined in 17 U.S.C. §101, or any successor provision thereof, such work
shall be considered a “work made for hire,” the copyright of which shall be
owned solely, completely and exclusively by the Company. Without limiting any
other provision set forth in this Agreement, if any Confidential Information or
Work Product are protected by copyright and are not considered to be included in
the categories of works covered by the “work made for hire” definition contained
in 17 U.S.C. §101, or any successor provision thereof, such items shall be
deemed to be assigned and transferred completely and exclusively to the Company
by virtue of Executive’s execution of this Agreement.

  

Executive agrees that all inventions which Executive makes, conceives, reduces
to practice or develops (in whole or in part, either alone or jointly with
others) during the term of this Agreement, and relating to the business of the
Company shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code, and Executive hereby
assigns such inventions and all rights therein to the Company. No assignment in
this Agreement shall extend to inventions, the assignment of which is prohibited
by Labor Code Section 2870. The Company shall be the sole owner of all rights in
connection therewith.

 

  6.            Executive’s Representations. Executive hereby represents and
warrants to the Company that, except as previously disclosed in writing to the
Company (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its terms.
Executive hereby acknowledges and represents that he has consulted with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

  7.            Survival. Sections 2(c) through 15 shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period

 

8.            Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

At the address on file with the Company.

  

Notices to the Company:

 

B. Riley Financial, Inc. 

21860 Burbank Blvd. 

Suite 300 South 

Woodland Hills, CA 91367 

Attention: Chief Executive Officer
 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 



 

 

 

9.           Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in. any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

10.          Complete Agreement. Each of this Agreement and the restricted stock
agreements contemplated in Section 2(b) embodies the complete agreement and
understanding among the parties with respect to, and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

11.          No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

12.          Counterparts. This Agreement may be executed in separate
counterparts (including by means of facsimile or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

13.          Assignment; Binding Effect. The performance of Executive is
personal hereunder, and Executive agrees that Executive shall have no right to
assign and shall not assign or purport to assign any rights or obligations under
this Agreement. This Agreement may be assigned by the Company, and nothing in
this Agreement shall prevent the consolidation, merger or sale of the Company or
a sale of any or all or substantially all of its assets. Subject to the
foregoing restriction on assignment by Executive, this Agreement shall inure to
the benefit of and be binding upon each of the parties; the affiliates,
officers, directors, agents, successors and assigns of the Company; and the
heirs, devisees, legal representatives, executors and administrators of
Executive.

 

14.          Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
California without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of California or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of California.

 

15.          Mutual Agreement to Mediate and/or Arbitrate.

(a)          In the event of any dispute, claim or controversy arising out of
this Agreement (collectively “Dispute”) between Company and Executive, both
parties agree to submit such Dispute to final and binding arbitration conducted
by JAMS, ADR or ARC, or their successors, or another arbitrator or association
mutually agreed upon by Executive and Company. The Dispute(s) to be submitted to
arbitration include, but are not limited to, claims arising from the employment
relationship; claims arising from torts or discrimination under any state,
federal or local law; claims arising from the California Constitution; Title VII
of the Civil Rights Act of 1964 (42 U.S.C. §2000e); the California Fair
Employment and Housing Act (Cal.Govt.Code §12900 et seq.); the Americans with
Disabilities Act; the Age Discrimination in Employment Act (29 U.S.C. §§
621-633a); the Older Workers’ Benefit Protection Act; the California Family
Rights Act; the federal Family and Medical Leave Act of 1993 and any other
family and medical leave law; and claims of intentional infliction of emotional
distress, breach of contract, breach of implied contract, or any other statute
or common law principle of similar effect. Notwithstanding the foregoing,
actions by Executive for workers’ compensation or unemployment benefits shall
not fall within the definition of Disputes to be arbitrated. Additionally, any
action for an injunction for violations under Sections 11 or 12 shall not be
subject to arbitration hereunder. The filing of a judicial action to enable the
recording of a notice of pending action, for order of attachment, receivership,
injunction or other provisional remedies, shall not constitute a waiver of the
right to arbitrate herein.

 



 

 

 

(b)          Before invoking the arbitration provisions set forth herein, the
parties shall first participate in the mediation of any Dispute. The mediator
shall be a retired judge or practicing attorney agreed upon by the parties.
Mediation shall be held in Los Angeles County, California. The cost of the
mediation shall be borne by the Company. At least ten (10) business days before
the date of the mediation, each side shall provide the mediator with a statement
of its position and copies of all supporting documents. Each party shall send to
the mediation a person who has authority to bind the party. If the subject
dispute will involve third parties, such as insurers, subconsultants, agents,
contractors or subcontractors, they shall also be asked to participate in the
mediation. If a party has participated in the mediation and if the mediation is
unsuccessful or the parties are unable to resolve the matter, a party may then
invoke the arbitration provisions of this Agreement. If any party commences a
proceeding based on a Dispute without first attempting to resolve the matter
through mediation, then in the discretion of the judge, that party shall not be
entitled to recover attorneys’ fees even if they would otherwise be available to
that party in such proceeding.

 

(c)          Either party may commence the arbitration process called for herein
by first delivering/sending a written demand to the other party. The parties
then agree to submit the claim to JAMS, ADR, ARC, or their successors, or
another arbitrator or association mutually agreed upon by Executive and Company.
Thereafter, the demand shall be filed with the organization or individual
mutually agreed upon. The arbitration is to be conducted in accordance with the
provisions set forth by the organization or the individual elected by the
parties and in effect at the time of filing/service of the demand for
arbitration. The parties must cooperate with one another and with the mutually
selected organization or individual in timely selecting an arbitrator, and in
scheduling the arbitration proceedings. All proceedings are to be held in Los
Angeles County, California.

 

(d)          The arbitrator will issue a written award discussing the facts and
the law within thirty (30) days after the date the arbitration hearing is
closed. The arbitrator’s award will be based on established rules of law. The
arbitrator shall have the authority to provide for all types of relief that
would otherwise be available in a court of law and equity. The arbitrator’s
award is subject to review as provided by state, specifically C.C.P. § 1286.2,
or federal law. Any court having jurisdiction may enter judgment upon the
arbitrator’s award.

 

(e)          For purposes of the arbitration, the parties are entitled to file
responsive pleadings, cross demand/claims, demurrers, motions to strike, and
motions for summary judgment pursuant to the California Code of Civil Procedure
§ 1283 et seq. and the California Evidence Code. The parties are entitled to
conduct discovery pursuant to the California Code of Civil Procedure.

  

(f)           Company agrees to pay all the fees and costs of the arbitration,
including meeting room charges and any other expenses that would not have been
incurred if the Dispute(s) were litigated in the judicial forum having
jurisdiction over it. Each party shall pay its own attorney fees, witness fees,
and other expenses incurred by the party for the party’s own benefit.



 

(g)          Except as otherwise set forth in Section 16(b) above regarding the
need to mediate, the prevailing party in the arbitration shall be entitled to
recover reasonable attorneys’ fees from the other party in addition to any other
relief that may be granted to such prevailing party.

 



 

 

 

16.          Acknowledgment to Arbitrate Dispute. Executive agrees to have all
Disputes arising out of or relating to Executive’s employment decided by neutral
arbitration, and Executive is giving up any rights Executive might possess to
have those matters litigated in a court or jury trial. By initialing in the
space below, Executive is giving up Executive’s judicial right to appeal, except
as provided by law or specifically set forth in this Agreement. If Executive
refuses to submit to arbitration after agreeing to and accepting this provision,
Executive may be compelled to arbitrate under federal or state law. Executive’s
agreement to this arbitration provision is voluntary.

 

Each of the Company and the Executive has been advised to seek the advice of an
attorney regarding the legal effect of this Agreement prior to signing it. Each
of the Company and the Executive specifically and expressly acknowledges that
he/it is entering into and executing this Agreement knowingly, openly, and
voluntarily, and in the total absence of any duress, coercion, undue influence,
inducement, promises or representations.

 

17.          Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive. No course of conduct or course of dealing or failure or delay by any
party hereto in enforcing or exercising any of the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement or
be deemed to be an implied waiver of any provision of this Agreement.

  

[Signature page immediately follows.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

  

  B. Riley Financial, Inc.  

  

  By: /s/Bryant R. Riley   Its: Chairman and CEO  

 

4/13/2015 

  Executive:  

 

  /s/Alan N. Forman   Alan N. Forman



 

 



